Name: Decision No 1934/2000/EC of the European Parliament and of the Council of 17 July 2000 on the European Year of Languages 2001
 Type: Decision
 Subject Matter: European construction;  humanities
 Date Published: 2000-09-14

 Avis juridique important|32000D1934Decision No 1934/2000/EC of the European Parliament and of the Council of 17 July 2000 on the European Year of Languages 2001 Official Journal L 232 , 14/09/2000 P. 0001 - 0005Decision No 1934/2000/EC of the European Parliament and of the Councilof 17 July 2000on the European Year of Languages 2001THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular to Articles 149 and 150 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) In the preamble to the Treaty, it is stated that the Member States are: "Determined to promote the development of the highest possible level of knowledge for their peoples through a wide access to education and through its continuous updating".(2) Article 18 of the Treaty establishes the right of every citizen of the European Union "to move and reside freely within the territory of the Member States". The ability to use foreign languages is essential in order in practice fully to exercise that right.(3) Article 151 of the Treaty states that the Community shall contribute to the flowering of the cultures of the Member States while respecting their national and regional diversity, and shall take cultural aspects into account in its action under other provisions of the Treaty. Among the cultural aspects, matters pertaining to languages are of great importance.(4) All the European languages, in their spoken and written forms, are equal in value and dignity from the cultural point of view and form an integral part of European cultures and civilisation.(5) The languages question is a challenge that must be tackled as part of the European integration process and the European Year of Languages may therefore prove to be highly instructive as far as the formulation of measures to encourage cultural and linguistic diversity is concerned.(6) Article 6 of the Treaty on European Union states that the Union shall respect fundamental rights, as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms.(7) Access to the vast literary heritage in the languages in which it was originally produced would contribute to developing mutual understanding and giving a tangible content to the concept of European citizenship.(8) It is important to learn languages as it enhances awareness of cultural diversity and helps eradicate xenophobia, racism, anti-Semitism and intolerance.(9) In addition to the human, cultural and political advantages, learning languages is also of considerable potential economic benefit.(10) A command of the respective mother tongue and knowledge of the classical languages, in particular Latin and Greek, can make it easier to learn other languages.(11) It is important to raise awareness among public and private decision-makers of the importance of easy access to language learning facilities.(12) The Council Conclusions of 12 June 1995 on linguistic diversity and multilingualism in the European Union emphasised that linguistic diversity must be preserved and multilingualism promoted in the Union, with equal respect for the languages of the Union and with due regard to the principle of subsidiarity. Decision No 2493/95/EC of the European Parliament and Council(5) of 23 October 1995 establishing 1996 as the "European Year of Lifelong Learning" highlighted the importance of the role of lifelong learning in developing competencies, including linguistic, throughout an individual's lifetime.(13) The Commission's 1995 White Paper "Education, training, research: Teaching and learning: towards a learning society" established as its Objective Four proficiency for all in three Community languages. The Commission's 1996 Green Paper "Education, Training, Research: The obstacles to transnational mobility" concluded that "learning at least two Community languages has become a precondition if citizens of the European Union are to benefit from occupational and personal opportunities open to them in the single market".(14) Council Resolution of 31 March 1995 on improving and diversifying language learning and teaching within the education systems of the European Union(6) states that pupils should as a general rule have the opportunity of learning two languages of the European Union other than their mother tongue(s) for a minimum of two consecutive years during compulsory schooling and if possible for a longer period.(15) The measures in the Lingua programme, adopted by Council Decision 89/489/EEC(7), were reinforced and partially integrated as horizontal measures into the Socrates programme adopted by Decision 819/95/EC of the European Parliament and the Council(8). Those measures have promoted the improvement of knowledge of the languages of the Union and have thus contributed to greater understanding and solidarity between the peoples of the Union. The European Parliament and Council in their Decision No 253/2000/EC(9) propose that those measures be further developed and reinforced in the second phase of the Socrates programme.(16) The Leonardo da Vinci programme, adopted by Decision 94/819/EC(10) of the European Parliament and the Council, has, building on the results achieved under the Lingua programme, supported activities aimed at developing linguistic skills as part of vocational training measures. That support will be further developed and reinforced in the second phase of the Leonardo da Vinci programme, adopted by Council Decision 1999/382/EC(11).(17) The Culture 2000 programme adopted by Decision No 508/2000/EC(12) also contributes to improving mutual understanding of the cultural achievements of the European peoples, especially by highlighting cultural diversity and multilingualism.(18) A multiannual programme to promote the linguistic diversity of the Community in the information society was established by Council Decision 96/664/EC(13).(19) The Report of the High Level Panel on the Free Movement of Persons presented to the Commission on 18 March 1997, considered "the multiplicity of European languages [to be] ... a treasure to be safeguarded" and suggested measures to foster language training and the use of languages in the Community.(20) In accordance with the principle of subsidiarity as defined in Article 5 of the Treaty, the objectives of the proposed action cannot be sufficiently achieved by the Member States, inter alia because of the need for a coherent Community-wide information campaign avoiding duplication and achieving economies of scale. Those objectives can be better achieved by the Community, owing to the transnational dimension of Community actions and measures. This Decision does not go beyond what is necessary to achieve those objectives.(21) However, it is also important that there should be close cooperation and coordination between the Commission and the Member States, so as to ensure that measures undertaken at European level are underpinned by small-scale measures undertaken at local, regional and national level which are likely to be more suited to the needs of target groups and specific situations, and that cultural diversity is strengthened as a result.(22) It is important to develop appropriate cooperation between the European Community and the Council of Europe so as to ensure consistency between measures undertaken at Community level and those undertaken by the Council of Europe, and such cooperation is expressly mentioned in Article 149 of the Treaty.(23) It is important to take into account the fact that the European Year of Languages will take place against the background of preparations for the enlargement of the Union.(24) This Decision lays down for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission(14), for the budgetary authority, during the annual budgetary procedure.(25) The Joint Declaration of 4 May 1999 by the European Parliament, the Council and the Commission(15) sets out the arrangements for the implementation of the co-decision procedure laid down in Article 251 of the Treaty.(26) The measures necessary for the implementation of this decision should be adopted in accordance with the Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(16),HAVE DECIDED AS FOLLOWS:Article 1Establishment of the European Year of Languages1. The year 2001 shall be designated as the "European Year of Languages".2. During the European Year of Languages, information and promotional measures will be undertaken on the theme of languages, with the aim of encouraging language learning by all persons residing in the Member States. These measures will cover the official languages of the Community, together with Irish, Letzeburgesch, and other languages in line with those identified by the Member States for the purposes of implementing this Decision.Article 2ObjectivesThe objectives of the European Year of Languages shall be:(a) to raise awareness of the richness of linguistic and cultural diversity within the European Union and the value in terms of civilisation and culture embodied therein, acknowledging the principle that all languages must be recognised to have equal cultural value and dignity;(b) to encourage multilingualism;(c) to bring to the notice of the widest possible public the advantages of competencies in several languages, as a key element in the personal and professional development of individuals (including in finding one's first job), in intercultural understanding, in making full use of the rights conferred by citizenship of the Union and in enhancing the economic and social potential of enterprises and society as a whole. The target public referred to above shall include, among others: pupils and students, parents, workers, job seekers, the speakers of certain languages, the inhabitants of border areas, the peripheral regions, cultural bodies, deprived social groups, migrants, etc.;(d) to encourage the lifelong learning of languages, where appropriate, starting at preschool and primary school age and related skills involving the use of languages for specific purposes, particularly in a professional context by all persons residing in the Member States, whatever their age, background, social situation or previous educational experiences and achievements;(e) to collect and disseminate information about the teaching and learning of languages, and about skills, methods (especially innovative methods) and tools, including those developed within other Community measures and initiatives, which assist that teaching and learning including those that are developed in the framework of other Community measures and initiatives and/or facilitate communication between users of different languages.Article 3Content of measuresThe measures designed to meet the objectives set out in Article 2 include, in particular:- the use of a common logo and of slogans together with the Council of Europe in accordance with the provisions of Article 10;- a Community-wide information campaign;- the organisation of meetings, competitions, prizes and other activities.Details of these measures are set out in the Annex.Article 4Implementation of the Decision and cooperation with the Member States1. The Commission shall ensure the implementation of the Community measures pursued under this Decision.2. Each Member State shall designate one or more appropriate bodies to be responsible for participation in the European Year of Languages, the coordination and implementation at national level of the measures provided for in this Decision, including thorough assistance with the selection procedure described in Article 7.Article 5Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.Article 6Financial arrangements1. Measures as described in Part I, Section A of the Annex, may be financed up to 100 % by the general budget of the European Union.2. Measures as described in Part I, Section B of the Annex, may be co-financed by the general budget of the European Union up to a maximum of 50 % of the total cost.Article 7Application and selection procedure1. Applications for the co-financing of measures from the general budget of the European Union under Article 6(2) shall be submitted to the Commission through the body or the bodies designated under Article 4(2). They shall include information enabling the outcome to be assessed on the basis of objective criteria. The Commission shall take the utmost account of the assessment provided by the bodies concerned.2. Decisions on the financing and co-financing of measures under Article 6 shall be taken by the Commission in accordance with the procedure set out in Article 5(2). The Commission shall ensure a balanced distribution among Member States, where appropriate, among the various languages referred to in Article 1 and among the different fields of activity involved.3. The Commission (in particular through its national and regional contact points), in cooperation with the bodies referred to in Article 4(2), shall ensure that calls for proposals are made in sufficient time and circulated as widely as possible.Article 8ConsistencyThe Commission, in cooperation with the Member States, shall ensure:- consistency between the measures provided for in this Decision and other Community measures and initiatives, in particular those in the field of education, training and culture,- optimal complementarity between the European Year of Languages and other existing Community, national and regional initiatives and resources, where these can contribute to fulfilling the objectives of the European Year of Languages.Article 9Budget1. The financial framework for the implementation of this programme for the period 1 January to 31 December 2001 is hereby set at EUR 8 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 10International cooperationIn the framework of the European Year of Languages, and in accordance with the procedure laid down in Article 5(2), the Commission may cooperate with relevant international organisations. In particular, there shall be close cooperation and coordination as well as joint initiatives with the Council of Europe, in order to strengthen links between the peoples of Europe.Article 11Monitoring and evaluationThe Commission shall submit, by 31 December 2002 at the latest, a detailed report containing objective information to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the implementation, results and overall assessment of all the measures provided for in this Decision.Article 12Entry into forceThis Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication.Done at Brussels, 17 July 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Glavany(1) OJ C 56 E, 29.2.2000, p. 62.(2) OJ C 51, 23.2.2000, p. 53.(3) Opinion delivered on 17 February 2000 (not yet published in the Official Journal).(4) Opinion of the European Parliament of 13 April 2000 (not yet published in the Official Journal). Council Decision of 8 June 2000.(5) OJ L 256, 26.10.1995, p. 45.(6) OJ C 207, 12.8.1995, p. 1.(7) OJ L 239, 16.8.1989, p. 24.(8) OJ L 87, 20.4.1995, p. 10. Decision as last amended by Decision 576/98/EC (OJ L 77, 14.3.1998, p. 1).(9) OJ L 28, 3.2.2000, p. 1.(10) Council Decision 94/819/EC of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy (OJ L 340, 29.12.1994, p. 8).(11) OJ L 146, 11.6.1999, p. 33.(12) OJ L 63, 10.3.2000, p. 1.(13) OJ L 306, 28.11.1996, p. 40.(14) OJ C 172, 18.6.1999, p. 1.(15) OJ C 148, 28.5.1999, p. 1.(16) OJ L 184, 17.7.1999, p. 23.ANNEXI. Nature of the measures referred to in Article 3A. Measures which may be financed up to 100 % from the general budget of the European Union (The indicative allocation for these measures shall be 40 % of the overall budget which may be adjusted by the Commission in accordance with the procedure set out in Article 5(2)).1. Meetings and events:(a) organisation of meetings at Community level and of events to raise awareness of linguistic diversity, including the opening and closing events of the Year;(b) organisation in each Member State of one or more presentations of the European Year of Languages, deemed to reach large numbers of people from different social backgrounds.2. Information and promotional campaigns involving:(a) the development of a logo and slogans for the European Year of Languages, for use in the framework of all activities linked to the Year;(b) an information campaign on a Community-wide scale, including, among other things, the setting-up of an interactive Web site and the dissemination of information on projects (including those referred to in section C);(c) the production of information materials, for use throughout the Community, which are also accessible to socially vulnerable groups, on effective teaching and learning techniques and on the conditions for successful language learning;(d) the organisation of European competitions highlighting achievements and experiences on the themes of the European Year of Languages.3. Other measures:Surveys and studies on a Community-wide scale, having, inter alia, the aim of:- better defining the situation in Europe with regard to languages (including sign languages and the classical languages), their use (including in scientific and university research) and language teaching and learning and the acquisition of related skills; as far as possible, all the languages referred to in Article 1 are concerned,- better defining the expectations of different target groups (including those in bilingual areas) with regard to language learning and the way in which the Community could fulfil those expectations,- carrying out evaluation studies concerning the effectiveness and impact of the European Year of Languages, examining best practice in the field of language teaching and training and disseminating the results throughout the Member States.B. Measures which may be co-financed by the general budget of the European Union (The indicative allocation for these measures shall be 60 % of the overall budget which may be adapted by the Commission in accordance with the procedure set out in Article 5(2)).Measures at local, regional, national or transnational level may qualify for financing from the general budget of the European Union up to a maximum of 50 % of the cost, according to the nature and circumstances of what is proposed. These may include, inter alia:1. Events around the objectives of the European Year of Languages;2. Information measures and measures disseminating examples of good practice, other than those described in Section A;3. The organisation of prizes or competitions;4. Surveys and studies other than those mentioned in Section A;5. Other measures promoting language teaching and learning, provided that those measures would be ineligible for funding under existing Community programmes and initiatives.C. Measures receiving no financial aid from the general budget of the European UnionThe Community will offer its moral support, including written authorisation to use the logo and other material associated with the European Year of Languages, for initiatives undertaken by public or private organisations, where those organisations can demonstrate to the satisfaction of the Commission that the intitiatives involved are or will be in progress during the year 2001 and are likely to contribute significantly to one or more of the objectives of the European Year.II. Technical assistanceIn carrying out these measures, the Commission may have recourse to technical assistance organisations, funding for which may be provided for within the overall budget for the programme. It may, under the same conditions, have recourse to experts. The Commission shall consult the committee referred to in Article 5 on the financial impact of this assistance.